  Case 19-04827      Doc 20    Filed 08/01/19 Entered 08/01/19 14:09:22             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:      19-04827
Jennifer C. Ayala                           )
                                            )               Chapter: 7
                                            )
                                                            Honorable LaShonda Hunt
                                            )
                                            )
               Debtor(s)                    )

         ORDER GRANTING DEBTOR'S MOTION TO REOPEN CHAPTER 7 CASE

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given to the parties entitled thereto:

 It is hereby ORDERED;

 1. The Debtor's Chapter 7 case is reopened.

 2. Upon entry of Discharge, this case may be closed.




                                                         Enter:


                                                                  Honorable LaShonda A. Hunt
Dated: August 01, 2019                                            United States Bankruptcy Judge
